Citation Nr: 0031897	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  94-10 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
condition, claimed as chronic pneumonia residuals.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jacqueline Connolly Jevtich



INTRODUCTION

The veteran had certified active service from December 1971 
to August 1983 and verified active duty for training with the 
Mississippi Army National Guard from May 27, 1989 to June 10, 
1989.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1992 rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In June 1996, the Board remanded this 
case to the RO.  In April 1999, the Board requested a medical 
opinion from a VA medical expert (VHA).  In April 1999, the 
veteran was informed of the VHA request.  In May 1999, the 
requested VHA opinion was incorporated into the records.  In 
May 1999, the veteran's representative was provided a copy of 
the VHA opinion and was informed of the veteran's right to 
submit additional evidence and/or argument in support of his 
claim.  In August 1999, the Board remanded this case again 
for additional medical development, which has been 
accomplished.  

The Board notes that during the course of this appeal, other 
issues were appealed to the Board, which have since been 
resolved.  In an August 1999 decision, the Board denied the 
claims of service connection for hypertension, a chronic 
right upper extremity disorder, and an acquired psychiatric 
disorder to include post-traumatic stress disorder, as not 
well grounded.  However, on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is relevant to the 
issues denied by the Board because that denial occurred 
between July 14, 1999 and November 9, 2000.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, ___ (2000).  As such, the Board 
refers this matter to the RO for any appropriate action. 


FINDING OF FACT

The veteran does not currently suffer from any residuals of 
pneumonia in service, and there is otherwise no evidence of a 
medical nexus between any respiratory disability diagnosed 
post-service and the veteran's active military service.  


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Historically, the service medical records show that in 
January 1973, the veteran was treated for the flu.  In May 
1978, he was treated for chest complaints and was diagnosed 
as having pneumonia of the right lower lobe.  He was provided 
medication and, by the following day, was showing significant 
improvement.  Inspiration of the lungs revealed rhonchi in 
the right lower lung.  There was no additional adenopathy.  
The impression was bacterial pneumonia.  The veteran was told 
to use a vaporizer and increase his fluid intake.  Shortly 
thereafter, the veteran was provided follow-up care.  At that 
time, there was some hemoptysis, weight loss, and rales heard 
in the right lung base, but the veteran reported feeling 
better.  The impression was resolving pneumonia.  Five days 
later, the veteran's chest was clear to auscultation and it 
was again noted that the pneumonia was resolving.  Two 
subsequent periodic examinations in May 1979 and January 1984 
noted no respiratory abnormalities.  On June 25, 1984, the 
veteran complained of having a chest cold for 4 to 5 days.  
He also complained of a burning sensation in his chest.  It 
was noted that he smoked 1/2 pack of cigarettes per week.  
Examination of the chest was within normal limits.  The 
diagnosis was viral syndrome.  The veteran was given a cold 
pack with Sudafed.  Subsequent May 1985 and April 1989 
examinations noted no respiratory abnormalities.  

In August 1991, the veteran's claim for service connection 
for residuals of pneumonia was received.  In conjunction with 
his claim, the veteran was afforded a VA examination in May 
1992.  At that time, it was noted that the veteran had 
sustained a crush injury to his right upper extremity in 1990 
and had since gained 100 pounds due to inactivity.  It was 
noted that he weighed 276 pounds.  It was further noted that 
the veteran had had pneumonia in 1991.  Examination of the 
respiratory system was normal.  The diagnosis was history of 
pneumonia.  

Ina  September 1992 rating decision, service connection for 
residuals of pneumonia was denied.  The RO then indicated 
that the service medical records were negative for a 
diagnosis of pneumonia, however, this was inaccurate.  
Nevertheless, the recent VA examination was negative for 
current respiratory disability.  The veteran appealed the 
denial of his claim to the Board.  

Subsequently, private medical records were received.  

In December 1990, the veteran was treated at Pontotoc Health 
Services for complaints of coughing.  He was diagnosed as 
having asthma and was given an inhaler.  There was no medical 
opinion relating this asthma to service.

January 1991 records of the North Mississippi Medical Center 
show that the veteran presented to the emergency room with a 
chief complaint of a fever and chills as well as complaints 
relative to his right arm injury.  He denied having any cough 
and indicated that he had some nasal congestion that was not 
new.  It was noted that the veteran had had pneumonia "many 
years ago" and had sustained a right arm injury.  At this 
time, the veteran denied that he was a smoker.  Physical 
examination revealed that respirations were unlabored.  The 
chest was clear to auscultation and percussion throughout.  
Chest x-ray was negative.  Paranasal sinus x-rays showed only 
very mild mucoperiosteal thickening without acute air fluid 
levels.  Further evaluation showed that the fever was due to 
a large right axillary node abscess.  No respiratory 
diagnosis was rendered.  

Subsequent private medical records of Sarfraz Zaidi, M.D., 
reveal medical treatment of the veteran, to include in 
September and October 1992.  The veteran then denied having a 
history of smoking.  He was diagnosed as having bronchitis 
and was provided antibiotics.  There was no medical opinion 
relating this bronchitis to service.  In March, April, and 
August 1993, it was noted that the veteran's lungs were 
clear.  

In August 1993, the veteran was treated at Walton Regional 
Hospital for, among other things, a hoarse voice and a cough.  
Physical examination revealed that his lungs were clear.  The 
diagnosis was acute laryngitis.  There was no medical opinion 
relating this laryngitis to service.

In March 1994, the veteran was treated at North Okaloosa 
Medical Center for complaints of chest pain.  At that time, 
the veteran's lungs were clear to percussion and 
auscultation.  

A subsequent July 1996 letter of Alexander Neiman, M.D., 
indicates that the veteran had been hospitalized for 
approximately 11 days in July 1996 for right upper lobe 
pneumonia with Pseudomonas sepacia; chronic obstructive 
pulmonary disease (COPD), exacerbation; hypertension; 
steroid-induced diabetes; obesity; coronary artery disease, 
diffuse; and major depression, in remission.  There was no 
medical opinion relating current respiratory problems to 
service.  A review of the clinical records from North 
Okaloosa Medical Center confirms Dr. Neiman's letter (Dr. 
Neiman was the treating physician).  Chest x-rays showed 
right upper lobe pneumonitis that was clearing at the time of 
discharge.  Subsequently, the veteran was again treated at 
North Okaloosa Medical Center later in July 1996 for 
complaints of increased coughing, shortness of breath, 
wheezing, fever, chills, and perspiration.  Chest examination 
revealed increased AP diameter.  The chest was clear to 
percussion and auscultation.  He had scattered rhonchi and on 
forced expiration, he developed wheezing over his right upper 
lobe.  There were no rales.  Air entry was symmetrical in all 
lung fields.  Chest x-rays revealed no acute cardiopulmonary 
disease.  Small granuloma overlying the third anterior left 
rib was noted.  In August 1996, the veteran was hospitalized 
at this facility for COPD, exacerbation; mucopurulent 
bronchitis; and recent history of Pseudomonas cepacia.  There 
was no medical opinion relating current respiratory diagnoses 
to service.

In November 1996, Dr. Neiman again examined the veteran.  
Chest examination revealed that excursions were symmetrical 
in full range; AP diameter had not increased; percussion was 
symmetrical and clear sound; auscultation revealed normal 
vesicular sounds bilaterally; there were nor rales; there 
were a few scattered rhonchi; there were no wheezes; and 
there was no supra or infraclavicular or axillary 
lymphadenopathy.  Pulmonary function testing revealed 
borderline obstructive respiratory defect with minimal 
improvement after albuterol inhalation.  The pertinent 
impressions were COPD, remission; chronic bronchitis; and 
asthma.  

In February 1997, the veteran was afforded a VA examination.  
At that time, the veteran reported that he experienced 
shortness of breath on exercise.  He reported that at home, 
he was using oxygen at two liters.  It was noted that the 
veteran had a history of bronchitis and pneumonia in the 
past.  The veteran related that he was on oxygen and inhaler 
therapy.  Physical examination revealed that the veteran was 
in no acute distress.  His color was good, there was no 
significant cyanosis, and the chest was symmetrical in 
expansion and clear to auscultations.  Chest x-ray was 
normal.  The pertinent diagnosis was COPD.  There was no 
medical opinion relating this COPD to service.

In February 1997, the veteran underwent pulmonary function 
testing, but there does not appear to be a medical 
interpretation of that testing.

In April 1999, the Board requested a VHA opinion.  The Board 
specifically requested that the VHA resolve the following 
questions: (1) Does the veteran currently have any chronic 
pneumonia residuals; (2); What is the etiological 
relationship, if any, between the veteran's inservice 
pneumonia and his post-service episodes of pneumonia; and (3) 
What is the etiological relationship, if any, between the 
veteran's pneumonia and his COPD and bronchitis?  The VHA 
opinion was received in May 1999.  In this opinion, the 
veteran's medical history was reviewed.  With regard to the 
first question, the physician opined that the veteran 
probably did not have any chronic pneumonia residuals, but 
indicated that full pulmonary function studies would be 
useful.  With regard to the second question, the physician 
indicated that the episode of right lower lobe pneumonia 
inservice in 1978 and the diagnosis in June 1996 were most 
likely two separate incidents without etiological 
relationship.  With regard to the third question, the 
physician indicated that she could not give an opinion based 
on a lack of data to confirm current diagnosis of COPD.  

Thereafter, private medical records were received from 
Michael D. Foley, M.D., P.A., which reveal that in March 
1996, the veteran's lungs were clear; in June 1997, the 
veteran's lungs were clear; in September 1997, the veteran's 
lungs were clear; in December 1997, the veteran's lungs were 
clear; and in February 1998, the veteran's lungs were clear.  
In April 1998, the veteran's lungs were clear to 
auscultation, but it was noted that he had COPD as well as 
sleep apnea and used oxygen at night while sleeping.  It was 
further indicated that blood gas pulmonary function testing 
was normal.  June 1998 records indicated basically the same 
findings.  

In light of the VHA opinion, the veteran was afforded another 
VA examination in order to provide him with an opportunity to 
undergo sufficient examination to include pulmonary function 
testing.  This examination was conducted in February 2000.  
In his report, the examiner indicated that the February 1997 
pulmonary function testing was, in fact, normal.  Also, he 
noted that a February 2000 computerized tomography (CT) of 
the thorax showed only minimal pleural thickening of the 
posterolateral right upper lobe with no evidence of 
bronchiectasis.  In addition, the examiner refers to an 
evaluation having been conducted at a VA Medical Center in 
New Jersey in May 1999, however, it is clear that he is 
actually referring to the May 1999 VHA report.  Also, the 
examiner referred to the "Tuscaloosa Hospital" when he 
clearly meant the North Okaloosa Medical Center.  The Board 
notes that these misstatements apparently caused some 
confusion to the veteran, so the Board is clarifying this 
matter.  The examiner also reviewed the veteran's history, 
although the veteran does not entirely agree with the 
examiner's report, the examiner was reviewing the records 
contained in the claims file and not the veteran's 
contentions that are contrary to those records.  After 
performing a physical examination, the examiner indicated 
that he was unable to make a diagnosis of any pulmonary 
disorder based on the physical findings and on the CT scan of 
the thorax.  The examiner indicated that current pulmonary 
function studies were not of record (he later submitted 
further comment after they were received), but that all of 
the past pulmonary function studies were normal.  

With regard to the question of whether there are any current 
residuals of pneumonia, the examiner indicated that the 
veteran did not have any current residuals of pneumonia from 
which he suffered during service or any time thereafter.  
With regard as to whether there was any etiological 
relationship between the veteran's inservice and post-service 
episodes of pneumonia, the examiner indicated that there was 
NO such relationship.  With regard as to whether there was 
any etiological relationship between inservice pneumonia and 
post-service COPD and bronchitis, the examiner indicated that 
the veteran did not currently in fact have any significant 
degree of COPD and there was no evidence that he currently 
had bronchitis.  Rather, the examiner indicated that if he 
speculated as to the reason that the veteran had had 
infections in his lungs is that he is more susceptible to 
such infections due to his diabetes and that his obesity 
contributed to hypoventilation of his lungs which also makes 
him susceptible to lung infections.  Following the examiner's 
receipt of the pulmonary function studies, the examiner 
indicated the current pulmonary function testing was also 
normal.  Very slight decrease in FVC and FEV1 was noted and 
was attributed to his obesity.  

The Board notes that the veteran is receiving Social Security 
benefits and that the medical records regarding lung 
disability which were considered by that agency are 
incorporated above.  


Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  With 
chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. 3.303(b).

Initially, the Board finds that VA's duty to assist the 
appellant in developing all facts pertinent to the claim has 
been met.  In this regard, the Board notes that the veteran 
has been informed of the evidence necessary to substantiate 
his claim and provided an opportunity to submit such 
evidence.  Moreover, VA has conducted reasonable efforts to 
assist him in obtaining evidence necessary to substantiate 
his claim.  In this respect, the RO has made numerous 
attempts to develop the record and has obtained the veteran's 
service medical records and post-service treatment records.  
In fact, a VHA opinion was obtained with regard as to the 
etiology between any post-service respiratory disability and 
service.  Also, the veteran has been examined by VA in 
connection with his claim, and that examiner offered an 
opinion as to the etiology of any post-service respiratory 
disability.  Finally, the veteran has not identified any 
additional, relevant evidence that has not been requested or 
obtained.  Thus, the Board finds that the claim is ready to 
be reviewed on the merits.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  

In this case, the service medical records show that the 
veteran was treated for right lower lobe pneumonia during 
service in 1978.  Post-service, the veteran has been treated 
for various respiratory problems.  He was first treated for 
asthma in 1990, for bronchitis is 1992, for laryngitis in 
1993, and for COPD, and for pneumonia in 1996.  However, 
there is medical indication that any post-service diagnosis 
of a respiratory disability is in any way related to service, 
to include the pneumonia experienced therein.  To resolve the 
question of whether any post-service respiratory disability 
was related to service, a VHA opinion was obtained and 
further VA respiratory evaluation was performed.  Both the 
VHA opinion and the most recent VA examination report 
specifically negated any such medical relationship, and the 
veteran has neither presented nor indicated the existence of 
any medical evidence or opinion to the contrary. 

Thus, when all competent evidence is taken into account, it 
is clear that the veteran's pneumonia during service was 
acute and transitory in nature and resolved without chronic 
residuals.  Furthermore, notwithstanding any assertions by 
the veteran that he has experienced continuing symptoms since 
service, the competent medical evidence of record supports 
the conclusion that any post-service diagnoses of respiratory 
disabilities developed independently from the veteran's in-
service pneumonia or any other event that occurred during 
service.

The Board does not doubt the sincerity of the veteran's 
belief that he currently suffers from the residuals of his 
in-service pneumonia.  However, as a lay person without 
medical training, he is not competent to offer an opinion on 
a medical matter, such as the diagnosis of a disability or an 
opinion as to the relationship between that disability and 
service.  See Jones v. Derwinski, 7 Vet. App. 134, 137 
(1994): Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  A claim must be supported by evidence and sound 
medical principles, not just assertions.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).   

Under the circumstances of this case, the veteran's claim for 
service connection must be denied.  In reaching this 
decision, the Board has considered the applicability of the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against an 
increased evaluation, that doctrine is not for application in 
the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55-56 (1991).


ORDER

Service connection for a respiratory disorder, claimed as 
chronic pneumonia residuals, is denied.



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 11 -


- 1 -


